EXHIBIT10.2 THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THIS NOTE MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO RULE THIS NOTE IS REGISTERED WITH THE AGENT PURSUANT TO SECTION 12.5(B) OF THE PURCHASE AGREEMENT (AS DEFINED BELOW). TRANSFER OF ALL OR ANY PORTION OF THIS NOTE IS PERMITTED SUBJECT TO THE PROVISIONS SET FORTH IN SUCH SECTION 12.5 WHICH REQUIRE, AMONG OTHER THINGS, THAT NO TRANSFER IS EFFECTIVE UNTIL THE TRANSFEREE IS REFLECTED AS SUCH ON THE REGISTRY MAINTAINED WITH THE AGENT PURSUANT TO SUCH SECTION 12.5(B). SECURED TERM NOTE FOR VALUE RECEIVED, GREENHUNTER RESOURCES, INC., a Delaware corporation (the “ Company ”), hereby promises to pay to [] (the “ Holder ”) or its registered assigns or successors in interest, the sum of [], together with any accrued and unpaid interest hereon subject to the terms and conditions set forth herein. Capitalized terms used herein without definition shall have the meanings ascribed to such terms in that certain Note Purchase Agreement, dated as April 14, 2015 (as amended, restated, modified and/or supplemented from time to time, the “ Purchase Agreement ”) among the Company, the Holder, each other Purchaser and BAM Administrative Services LLC, as agent for the Purchasers (the “ Agent ” and together with the Purchasers (including the Holder), collectively, the “ Creditor Parties ”), pursuant to which this Secured Term Note was issued. The following term shall apply to this Secured Term Note (this “ Note
